                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


LAUREN MCDONALD,

                       Plaintiff,

        v.                                                   Civil Action 2:17-cv-251
                                                             Judge George C. Smith
                                                             Magistrate Judge Jolson

MOUNT CARMEL COLLEGE OF NURSING,

                       Defendant.

                                OPINION AND ORDER
                         AND REPORT AND RECOMMENDATION

        This matter is before the Court on Plaintiff’s Motion for Leave to File Second Amended

Complaint (Doc. 28). For the reasons that follow, Plaintiff’s Motion for Leave to File Second

Amended Complaint is GRANTED. As a result, it is RECOMMENDED that Defendant’s

Motion for Summary Judgment and Plaintiff’s Motion to Remand (Docs. 22, 27) be DENIED as

moot.

        I.     PROCEDURAL HISTORY

        Plaintiff Lauren McDonald, a former nursing student at Defendant Mount Carmel College

of Nursing (“Mount Carmel”), brought this lawsuit on March 6, 2017 after Mount Caramel

dismissed her from its nursing program. (Doc. 5). Plaintiff’s original complaint, in pertinent part,

sought declaratory relief, with respect to twelve different matters, including alleged violations of

the Family Educational Rights and Privacy Act (“FERPA”). (Id.).

        On March 29, 2017, Defendant removed this case to federal court. (Doc. 1). Plaintiff,

through her previous counsel, then filed an amended complaint, adding claims for declaratory

judgment under the Declaratory Judgment Act and Rule 57 of the Federal Rules of Civil Procedure.
(Doc. 16) (“First Amended Complaint”). On April 11, 2018, Plaintiff’s attorneys withdrew their

representation of Plaintiff in this matter. (Doc. 20). Discovery proceeded. Then, on June 11,

2018, Defendant—despite having previously removed this case to federal court—filed a summary

judgment motion, alleging that Plaintiff’s claims fail for want of federal question jurisdiction.

(Doc. 22). Specifically, Defendant contends that Plaintiff’s First Amended Complaint fails to

allege any federal cause of action other than the Declaratory Judgment Act and FERPA, neither of

which, according to Defendant, creates an independent cause of action. (See generally id.). In

short, Defendant removed and then argued that this Court lacks jurisdiction.

       Plaintiff’s choices in this litigation are similarly inconsistent. On August 31, 2018, Plaintiff

filed both a Motion to Remand to State Court (Doc. 27), and a Motion for Leave to File a Second

Amended Complaint (Doc. 28). Plaintiff’s Motion to Remand requests a remand to state court

should this Court decide it does not have jurisdiction. (Doc. 27 at 2). But Plaintiff’s Motion for

Leave to Amend, filed on the same day as its Motion to Remand, seeks to remain in federal court

by way of filing a Second Amended Complaint eliminating her previous requests for declaratory

relief and adding various federal claims, including a claim for discrimination under the Americans

with Disabilities Act (the “ADA”) and related claims for retaliation. (Doc. 28).

       The parties’ subsequent briefing fails to clarify their positions, as each side presents

arguments that seemingly contradict their previous assertions. For example, Plaintiff responded

to Defendant’s summary judgment motion, arguing that the claims set out in her First Amended

Complaint were “broad enough to encompass multiple theories of recovery,” including federal

causes of action. (See generally Doc. 29). But in seeking remand, Plaintiff argues that returning

to state court is appropriate “to the extent the Court determines it has no subject matter

jurisdiction[.]” (Doc. 34 at 1). Similarly, Defendant supports it summary judgment motion,



                                                  2
asserting that Plaintiff’s First Amended Complaint fails to articulate a federal cause of action (Doc.

30), while, at the same time, arguing that Plaintiff should not be able to amend her complaint to

add federal claims (Doc. 32), nor should Plaintiff be permitted to try her claims in state court (Doc.

31).

       As explained below, the Court finds that the best, although not perfect, option under these

circumstances is to grant Plaintiff leave to file a Second Amended Complaint.

       II.     STANDARD

       Two federal rules govern Plaintiff’s Motion for Leave to Amend. Rule 15(a)(2) provides,

in pertinent part, that “[t]he court should freely give leave [to amend] where justice so requires.”

Fed. R. Civ. P. 15(a)(2). This rule encompasses a liberal policy in favor of granting amendments

and “reinforce[s] the principle that cases ‘should be tried on their merits rather than the

technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936 (6th Cir. 2004)

(quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). Thus, the trial court enjoys

broad discretion in deciding motions for leave to amend. See Gen. Elec. Co. v. Sargent & Lundy,

916 F.2d 1119, 1130 (6th Cir. 1990). In exercising its discretion, the trial court may consider such

factors as “undue delay, bad faith or dilatory motive on the part of a movant, repeated failures to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, [and] futility of the amendment.” Foman v. David, 371

U.S. 178, 182 (1962).

       However, “[o]nce a scheduling order’s deadline passes, a plaintiff first must show good

cause under Rule 16(b) for failure earlier to seek leave to amend before a court will consider

whether amendment is proper under Rule 15(a).” Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir.

2003). “Rule 16, in other words, prescribes the time by which any motion for leave to amend must



                                                  3
be filed; Rule 15 provides guidance to the courts on deciding the merits of timely motions.” Cooke

v. AT&T Corp., No. 2:05-cv-374, 2007 WL 188568, at *1 (S.D. Ohio Jan. 22, 2007).

       Here, the preliminary pretrial order set an August 10, 2017 deadline for seeking leave to

amend the pleadings. (Doc. 10). Because that date has long passed, Plaintiff must show good

cause under Rule 16(b) for failing to seek leave sooner, and this Court evaluates any potential

prejudice if amendment is allowed. Leary, 349 F.3d at 909.

       III.    DISCUSSION

       Before addressing the two standards governing Plaintiff’s Motion for Leave to Amend, the

Court first emphasizes the importance of judicial economy. In reviewing this matter’s procedural

history, the risk that this case could resort to a game of jurisdictional ping pong—bouncing back

and forth between state and federal court—is apparent. This matter originated in state court;

Defendant removed the case to federal court and then argued that there is no federal jurisdiction;

next, Plaintiff moved to amend her pleadings to add federal claims, but, in the alternative, asked

the Court to remand the case back to state court. This history shows that, if this case returns to

state court, Plaintiff could seek to raise the same federal claims she now asserts in her proposed

Second Amended Complaint. Defendant then could remove, and the case could bounce back to

federal court once again. As in any case, this Court seeks to conserve judicial resources and,

accordingly, fashions a remedy in line with its interest in having the case tried on its merits. See,

e.g., Kentucky Mist Moonshine, Inc. v. Univ. of Kentucky, 192 F. Supp. 3d 772, 790 (E.D. Ky.

2016) (holding that “remand would not be in the interest of judicial economy because this case has

been pending in some way for over six months; it was originally filed in federal court; and the

claims are largely federal in nature”) (citing Landenfeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178,

1182 (6th Cir. 1993) (noting that a district court, when deciding whether to retain jurisdiction,



                                                 4
“should consider the interests of judicial economy and the avoidance of multiplicity of

litigation . . . .”)).

         The Court now turns to the “good cause” inquiry under Rule 16(b). Defendant argues that

Plaintiff fails the standard because the new causes of action rest largely on the same set of facts

already set forth in Plaintiff’s previous pleadings. (Doc. 32 at 6). Defendant contends that

“[w]here the new claims are based on facts previously known and would require reopening of

discovery months after it closed, the Court should find that there is no good cause to support

amendment and modification of the scheduling order.” (Id.). Plaintiff responds that her “current

counsel was not part of this litigation until July 13, 2018, and, thus, could not have advised Plaintiff

of the necessity to amend her complaint so as to clarify the claims before this Court” and that she

“was aware only of the nucleus of facts underlying the claims contained in the proposed Second

Amended Complaint, not the proper legal theories to associate with those facts.” (Doc. 33 at 2–

3).

         Under these circumstances, the Court finds that Plaintiff did not delay these proceedings

purposefully. Moreover, the delay in filing the Motion for Leave to Amend was not undue.

Defendant suggests that Plaintiff somehow purposefully delayed amendment and waited until “the

eleventh hour” to introduce her new claims. (Id. at 8). The Court is not persuaded. To start, the

Court ponders how Plaintiff could have anticipated Defendant’s jurisdictional argument.

Defendant, despite having had the opportunity to do so, did not alert Plaintiff or this Court its intent

to challenge jurisdiction. Indeed, in their Rule 26(f) Report, the parties’ represented that there

were no contested issues of venue or jurisdiction. (Doc. 9 at 2). Accordingly, the Court finds that

Plaintiff was not on notice regarding any jurisdictional issue, and, instead, was justifiably focused

on the merits of this case.



                                                   5
        Further, parties’ briefing demonstrates that they interpret the pleadings differently, and, as

a result, are speaking past one another. For instance, Plaintiff alleges that the claims set forth in

her proposed Second Amended Complaint have “always existed” and were broad enough to

contemplate the same federal causes of action she now seeks to specifically enumerate in her

amended complaint. (See Doc. 33 at 4). In contrast, Defendant reads the proposed amendment as

containing entirely new claims—despite acknowledging that such claims are predicated on the

same set of facts. (See Doc. 32 at 10–11). While she certainly could have articulated her claims

in her previous pleadings more clearly, Plaintiff—relying on the advice of her prior counsel—

sought to litigate the case on the merits and believed the allegations in her complaint were

sufficient to do so. As Plaintiff notes, she only need ensure that her pleading contains “a short and

plain statement of the claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P.

8(a)(2). Given the parties’ opposing interpretations of the pleadings, the best option at this juncture

is to allow Plaintiff to try this case on its merits in federal court.

        Moreover, shortly after Defendant moved for summary judgment, Plaintiff filed a pro se

letter seeking a sixty-day extension in order to obtain counsel. (Doc. 23). Defendant did not

oppose the motion and the Court allowed Plaintiff additional time to obtain counsel (Doc. 24),

which Plaintiff did shortly thereafter (Docs. 25, 26). With the guidance of her new counsel,

Plaintiff now seeks to add multiple causes of action under federal law. Accordingly, in light of

the above, the Court finds that “despite [her] diligence [Plaintiff] could not meet the original

deadline.” Leary, 349 F.3d at 907. The Court therefore finds that Plaintiff has established good

cause under Rule 16(b).




                                                    6
        Turning next to Rule 15(a), the Court finds that Plaintiff has satisfied this standard as well.

In doing so, the Court considers Defendant’s contentions that Plaintiff’s Motion for Leave to

Amend is unduly delayed and that the delay is prejudicial. (Doc. 32).

        First, Defendant alleges that Plaintiff’s “undue delay and dilatory motive” weigh in favor

of denying leave to amend. (Id. at 6). “Delay by itself, ‘does not justify denial of leave to amend.’”

Towne Auto Sales, LLC v. Tobsal Corp., No. 1:16-cv-2739, 2017 WL 1738405, at *3 (N.D. Ohio

May 4, 2017) (quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002)). The Sixth Circuit

has also noted that “another round of motion practice . . . does not rise to the level of prejudice that

would warrant denial of leave to amend.” Morse, 290 F.3d at 801. Here, Defendant does not

specifically articulate how Plaintiff’s actions were dilatory; instead, Defendant alleges that

Plaintiff “has offered no explanation for waiting seventeen months” to amend, considering that the

new claims rely on the same factual basis. (Doc. 32 at 7). Defendant also contends that Plaintiff’s

failure to raise the new claims in her previous amendment weighs against granting leave to amend.

(Id. at 8). The Court does not find—nor does Defendant offer evidence to the contrary—that

Plaintiff has dilatory motives. And Plaintiff does set forth a reason for her delay: “she was

represented by different counsel in the first iterations of her complaint and a motion for summary

judgment was already pending against her prior to the undersigned’s involvement in this case.”

(Doc. 33 at 5). The Court finds Plaintiff’s explanation reasonable, especially considering that

Plaintiff could not have anticipated that Defendant would challenge federal jurisdiction after

removing the case to federal court.

        Second, Defendant asserts that it would suffer undue prejudice if Plaintiff is permitted to

amend her complaint. (Doc. 32 at 9–12). More specifically, it alleges that it “has already spent a

significant amount of time and resources in discovery,” that “the amendment would cause it to



                                                   7
have to duplicate its efforts,” and that amendment should not be permitted with a dispositive

motion pending on the docket. (Id. at 10). “In determining what constitutes prejudice, the court

considers whether the assertion of the new claim or defense would require the opponent to expend

significant additional resources to conduct discovery and prepare for trial; significantly delay the

resolution of the dispute; or prevent the plaintiff from bringing a timely action in another

jurisdiction.” Phelps v. McClellan, 30 F.3d 658, 668 (6th Cir. 1994).

       The parties agree that Plaintiff’s “new” claims are predicated on the same set of facts as

Plaintiff’s previous pleadings. (See, e.g., Doc. 32 at 10; Doc. 33 at 7). The Court is therefore

mindful of Defendant’s concern that amendment would force Defendant to “duplicate its

[discovery] efforts.” (Doc. 32 at 10). Consequently, the Court, in allowing Plaintiff to amend her

complaint, does not grant Plaintiff a fresh start. Rather, the parties shall have 90 days to pursue

discovery and are expected to rely on the previously conducted discovery. Said differently, the

parties may, during a restricted period of time, take limited discovery related only to the new claims

set forth in Plaintiff’s Second Amended Complaint. Plaintiff may not start this case anew. This

remedy will alleviate the prejudice suffered by Defendant, as Defendant will not be forced “to

expend significant additional resources,” nor will amendment, under the Court’s directives,

“significantly delay the resolution of the dispute.” See Phelps, 30 F.3d at 668.

       In sum, and with a particular focus on judicial economy, this Court concludes that the best

course forward is to allow Plaintiff to amend.

       IV.     CONCLUSION

       For these reasons, Plaintiff’s Motion for Leave to Amend (Doc. 28) is GRANTED. It is

further RECOMMENDED that Defendant’s Motion for Summary Judgment and Plaintiff’s

Motion to Remand (Docs. 22, 27) be DENIED as moot. The parties are afforded an additional



                                                  8
90 days to pursue discovery, until January 30, 2019, and any dispositive motion must be filed by

March 1, 2019. Further, the parties are DIRECTED to meet and confer regarding whether they

would find mediation of this matter mutually beneficial, and to notify the Court within ten days of

this Order should the parties choose to pursue this option. Finally, the Clerk is DIRECTED to

file Plaintiff’s Second Amended Complaint that is attached to Plaintiff’s Motion for Leave to File

Second Amended Complaint. (See Doc. 28 at 9).



       IT IS SO ORDERED.

Date: November 1, 2018                               /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                9
